                                                       Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 1 of 24



                                                   1   J. Randall Jones, Esq., NV Bar No. 1927
                                                       r.jones@kempjones.com
                                                   2   KEMP JONES, LLP
                                                       3800 Howard Hughes Parkway, 17th Floor
                                                   3   Las Vegas, Nevada 89169
                                                       Telephone: (702) 385-6000
                                                   4
                                                       Patrick English, Esq. (pro hac vice pending)
                                                   5   dinesandenglish@aol.com
                                                       DINES and ENGLISH, LLC
                                                   6   685 Van Houten Avenue
                                                       Clifton, New Jersey 07013
                                                   7   Telephone: (973) 778-7575

                                                   8   Attorneys for Plaintiff

                                                   9                               UNITED STATES DISTRICT COURT
                                                  10                                     DISTRICT OF NEVADA
                                                  11
            (702) 385-6000 • Fax (702) 385-6001




                                                        ROBERT BRANT, an individual,                      Case No.: 2:21-cv-00618-JCM-BNW
               3800 Howard Hughes Parkway




                                                  12
                 Las Vegas, Nevada 89169
KEMP JONES, LLP




                                                                           Plaintiff
                    kjc@kempjones.com




                                                  13
                     Seventeenth Floor




                                                                                                                 EXHIBITS TO COMPLAINT
                                                  14    vs.

                                                  15    GREG COHEN; RAPACZ BOXING, LLC;
                                                        CORY RAPACZ; TOP RANK, INC.; and
                                                  16    Does 1-5,
                                                  17                     Defendants.
                                                  18

                                                  19          COMES NOW Plaintiff Robert Brant, by and through his undersigned counsel, hereby
                                                  20   submit Exhibits A and B to the Complaint.
                                                  21          DATED this 15th day of April, 2021.
                                                  22                                                  KEMP JONES, LLP
                                                  23                                                  /s/ J. Randall Jones
                                                                                                      J. Randall Jones, Esq., NV Bar No. 1927
                                                  24                                                  3800 Howard Hughes Parkway, 17th Floor
                                                                                                      Las Vegas, Nevada 89169
                                                  25
                                                                                                      Patrick English, Esq. (pro hac vice pending)
                                                  26                                                  dinesandenglish@aol.com
                                                                                                      DINES and ENGLISH, LLC
                                                  27                                                  685 Van Houten Avenue
                                                                                                      Clifton, New Jersey 07013
                                                  28
                                                                                                      Attorneys for Plaintiff

                                                                                                      1
                                                       Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 2 of 24



                                                   1                                 CERTIFICATE OF SERVICE

                                                   2         I hereby certify that on the 15th day of April, 2021, I electronically filed and served the

                                                   3   foregoing via the United States District Court for the District of Nevada using the CM/ECF

                                                   4   system.

                                                   5
                                                                                                   /s/ Pamela Montgomery
                                                   6                                               An employee of Kemp Jones, LLP
                                                   7

                                                   8

                                                   9

                                                  10

                                                  11
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13
                     Seventeenth Floor




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28


                                                                                                    2
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 3 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 4 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 5 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 6 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 7 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 8 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 9 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 10 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 11 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 12 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 13 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 14 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 15 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 16 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 17 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 18 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 19 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 20 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 21 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 22 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 23 of 24
Case 2:21-cv-00618-JCM-BNW Document 5 Filed 04/15/21 Page 24 of 24
